      Case: 1:20-cv-05956 Document #: 15 Filed: 10/26/20 Page 1 of 1 PageID #:575




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
 TOMI TRANCHITA,                  )
                                  )
           Plaintiff,             ) Case No. 20-cv-5956
                                  )
 v.                               ) Hon Sara L. Ellis
                                  )
 KWAME RAOUL, et al.              )
                                  )
           Defendants.            )
                                  )

                                     NOTICE OF MOTION
To:     Attorneys of Record

        PLEASE TAKE NOTICE that on November 5, 2020, at 9:45 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Judge Sara L. Ellis, or
whoever may be sitting in her stead, in Room 1403 of the United States District Court for the
Northern District of Illinois, 219 South Dearborn Street, Chicago, Illinois, and then and there
present DEFENDANTS CALLAHAN, FISCHER, AND MOOI’S UNOPPOSED MOTION
TO FILE OVERLENGTH BRIEF INSTANTER, a copy of which is hereby served upon you.

October 26, 2020                                      Respectfully submitted,

                                                      KWAME RAOUL
                                                      Attorney General of Illinois

                                                       /s/ Mary A. Johnston
                                                      Mary A. Johnston
                                                      Office of the Illinois Attorney General
                                                      100 West Randolph Street
                                                      Chicago, Illinois 60601

                                                      Counsel for the IDNR Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing notice and referenced pleading
was served on all counsel of record via the Court’s CM/ECF system on the 26th day of October,
2020.

                                                      /s/ Mary A. Johnston
